This case comes before us on a Rule 9 motion for release pending appeal. For that reason we do not review the action of the trial justice, but rather hear the motion de novo. The record supplied to us set forth the reasons for the trial justice’s denial of bail pending appeal, and although his findings are not binding on us they are entitled to great weight if supported by competent evidence of probative force. See Quattrocchi v. Langlois, 100 R.I. 741, 219 A.2d 570 (1966). On examination of the record supplied by the parties, we agree with the trial justice’s findings that the defendant’s release would pose a threat to the community and that the severity of the sentence might cause the defendant to remove himself from the jurisdiction of the court. Accordingly, we deny the defendant’s motion for release on bail pending appeal.
Chief Justice Bevilacqua did not participate.